Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice
  October 25, 2006
                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  129733(89)                                                                                                  Marilyn Kelly
  130064                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  HARTMAN & EICHHORN BUILDING                                                                                         Justices
  COMPANY, INC.,
           Plaintiff/Counter Defendant,
                                                                    SC: 129733
  v                                                                 COA: 249847
                                                                    Oakland CC: 2001-032203-CK
  STEVEN DAILEY and JANINE DAILEY, 

           Defendants/Counter Plaintiffs/ 

           Third-Party Plaintiffs/Appellees,

  and
  GEORGE H. PRESLEY, and ABN-AMRO,

  d/b/a STANDARD FEDERAL BANK, 

             Defendants,   

  and 

  JEFFRY R. HARTMAN, 

             Third-Party Defendant-Appellant.                       

  _________________________________________
  ARTHUR Y. LISS and BEVERLY LISS,

            Plaintiffs/Counter Defendants/ 

            Appellees, 

                                                                    SC: 130064      

  v                                                                 COA: 266326       

                                                                    Oakland CC: 03-046587-CK
  LEWISTON-RICHARDS, INC.,
  and JASON P. LEWISTON,
             Defendants/Counter Plaintiffs/                    

             Appellants.     

  ____________________________________


               On order of the Chief Justice, the motion by the Consumer Law Section
  Council of the State Bar of Michigan for leave to file a brief amicus curiae is considered
  and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
                                                                               Clerk